DETAILED ACTION
In response to communications filed 10/31/2022.
Claims 2, 6, 11, 14, 18 and 23 are canceled.
Claims 1, 3-5, 7-10, 12, 13, 15-17, 19-22 and 24 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-10, 12, 13, 15-17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2021/0051630 A1) in view of Baghel et al. (US 2019/0239118 A1) hereinafter “Chae” and “Baghel” respectively.

Regarding Claim 1, Chae teaches A method for wireless communication (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission between vehicles), comprising:
acquiring, by a first terminal device (Chae: paragraphs 0085, 0122 & Fig. 6, UE or first vehicle), a first transmission resource set (Chae: paragraphs 0085, 0122 and Figs. 6 &10, allocate a plurality of resources) that is configured by a network device (Chae: paragraph 0085 & Fig. 6, i.e. eNB) based on the capability information of the first information of the first terminal device (Chae: paragraph 0038, cell associated with radio resources are formed according to the capabilities of the UE) and the capability information of a third terminal device (Chae: paragraphs 0059-0060, capabilities for bandwidth according to respective UE; see also paragraph 0085 & Fig. 6, another vehicle), wherein resources in the first transmission resource set are used (Chae: paragraphs 0085, 0122 and Figs. 6 &10, scheduling of resources) for performing sidelink communication (Chae: paragraph 0085 & Fig. 6, sidelink transmissions); and
performing, by the first terminal device, the sidelink communication with a third terminal device (Chae: paragraph 0085 & Fig. 6, another vehicle) using a resource in the first transmission resource set (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission based on the plurality of allocated and/or selected resources),
wherein the capability information of the first terminal is used for representing a bandwidth range supported by the first terminal device (Chae: paragraph 0059, varying bandwidth capabilities of respective UE), and the capability information of the third terminal device is used for representing a bandwidth range supported by the third terminal device (Chae: paragraph 0059, varying bandwidth capabilities of respective UE (i.e. UE operates in a partial bandwidth rather than the entire bandwidth of the wideband carrier)). 
Chae fails to explicitly teach reporting the capability information of the first and  third device and receiving the capability of the third terminal device through a fourth sidelink channel as in the remaining limitation(s).  However, Baghel from an analogous art similarly teaches reporting (Baghel: paragraphs 0110-0112 & Fig. 5, capability message broadcasted by a first UE), by a first device (Baghel: paragraph 0110 & Fig. 5, said first UE), capability information of the first terminal device (Baghel: paragraph 0110 & Fig. 5, capability message includes user equipment capability information associated with the first UE) and capability information of a third terminal device (Baghel: paragraph 0112 & & Fig. 5, capability message further includes capability information of a group of UEs) to a network device (Baghel: paragraph 0110 & Fig. 5, transmitting capability message to base station); and
receiving, by the first terminal device (Baghel: paragraph 0110 & Fig. 5, said first UE), the capability information of the third terminal device from the third terminal device (Baghel: paragraph 0112 & & Fig. 5, said capability of the group of UEs) through a fourth sidelink channel (Baghel: paragraph 0114 & Figs. 4-5, second UE may broadcast a capability message to the first UE when outside of a communication coverage of a base station (i.e. in sidelink communication with the first UE)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to include a UE reporting capability of itself and another UE though a sidelink channel as taught by Baghel so as to allow terminal devices of multiple capabilities to work normally within a (New Radio) network.    

Regarding Claim 3, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the fourth sidelink channel comprises a physical sidelink shared channel (PSSCH) (Baghel: paragraph 0099, sidelink carriers may include a physical sidelink shared channel (PSSCH)).  Examiner recites same reasoning to combine as presented in rejected claim 1.  

Regarding Claim 4, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the first terminal device reports the capability information of the first terminal device and the capability information of the third terminal device using radio resource control (RRC) signaling (Baghel: paragraph 0110, capability message may be broadcasted as a radio resource control (RRC) message).  Examiner recites same reasoning to combine as presented in rejected claim 1.  

Regarding Claim 5, Chae-Baghel teaches the respective claim(s) as presented above and further suggests receiving, by the first terminal device, RRC signaling or a downlink control channel sent by the network device (Chae: paragraph 0038, RRC connection between the UE and the BS); and
determining, by the first terminal device, the first transmission resource set based on the received RRC signaling or downlink control channel (Chae: paragraph 0056, resources indicated by RRC signaling from BS).

Regarding Claim 7, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the first transmission resource set is located within a bandwidth range supported by the first terminal device (Chae: paragraphs 0059-0060, BS set resources based on capabilities for maximum bandwidth of each UE).

Regarding Claim 8, Chae teaches A method for wireless communication (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission between vehicles), comprising:
sending, by a network device (Chae: paragraph 0085 & Fig. 6, i.e. eNB), first information (Chae: paragraphs 0085, 0122 and Figs. 6 &10, allocate a plurality of resources) to a first terminal device (Chae: paragraphs 0085, 0122 & Fig. 6, UE or first vehicle) based on the capability information of the first terminal device and the capability information (Chae: paragraphs 0059-0060, based on capabilities for maximum bandwidth of each UE) of a third terminal device (Chae: paragraph 0085 & Fig. 6, another vehicle), the first information indicating a first transmission resource set for the first terminal device to perform sidelink communication (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission based on the plurality of allocated and/or selected resources), 
wherein the capability information of the first terminal is used for representing a bandwidth range supported by the first terminal device (Chae: paragraph 0059, varying bandwidth capabilities of respective UE), and the capability information of the third terminal device is used for representing a bandwidth range supported by the third terminal device (Chae: paragraph 0059, varying bandwidth capabilities of respective UE (i.e. UE operates in a partial bandwidth rather than the entire bandwidth of the wideband carrier)).
Chae fails to explicitly teach acquiring the capability information of the first and  third device and receiving the capability of the third terminal device through a fourth sidelink channel as in the remaining limitation(s).  However, Baghel from an analogous art similarly teaches acquiring, by a network device (Baghel: paragraph 0110 & Fig. 5, transmitting capability message to base station), capability information of a first terminal device (Baghel: paragraph 0110 & Fig. 5, capability message includes user equipment capability information associated with the first UE) and capability information of a third terminal device (Baghel: paragraph 0112 & & Fig. 5, capability message further includes capability information of a group of UEs) from the first terminal device (Baghel: paragraphs 0110-0112 & Fig. 5, capability message broadcasted by a first UE), wherein the first terminal device (Baghel: paragraph 0110 & Fig. 5, said first UE) receives the capability information of the third terminal device from the third terminal device (Baghel: paragraph 0112 & & Fig. 5, said capability of the group of UEs) through a fourth sidelink channel (Baghel: paragraph 0114 & Figs. 4-5, second UE may broadcast a capability message to the first UE when outside of a communication coverage of a base station (i.e. in sidelink communication with the first UE)). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to include a UE reporting capability of itself and another UE though a sidelink channel as taught by Baghel so as to allow terminal devices of multiple capabilities to work normally within a (New Radio) network.    

Regarding Claim 9, Chae-Baghel teaches the respective claim(s) as presented above and further suggests acquiring, by the network device, the capability information of the first terminal device and the capability information of the third terminal device from radio resource control (RRC) signaling sent by the first terminal device (Baghel: paragraph 0110, capability message may be broadcasted as a radio resource control (RRC) message).  Examiner recites same reasoning to combine as presented in rejected claim 8.  

Regarding Claim 10, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the network device sends the first information to the first terminal device through RRC signaling or a downlink control channel (Chae: paragraph 0038, RRC connection between the UE and the BS).

Regarding Claim 12, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the first transmission resource set is located within a bandwidth range supported by the first terminal device (Chae: paragraphs 0059-0060, BS set resources based on capabilities for maximum bandwidth of each UE).

Regarding Claim 13, Chae teaches A terminal device, wherein the terminal device is a first terminal device (Chae: paragraphs 0085, 0122 & Fig. 6, UE or first vehicle), comprising:
a processor (Chae: paragraph 0144 & Fig. 11, processor);
a memory (Chae: paragraph 0144 & Fig. 11, memory); and
a transceiver (Chae: paragraph 0144 & Fig. 11, RF unit),
wherein the memory is used to store a computer program, and the processor is used to call and run the computer program stored in the memory (Chae: paragraph 0151, software code stored in the memory unit and executed by the processor) to:
acquire a first transmission resource set (Chae: paragraphs 0085, 0122 and Figs. 6 &10, allocate a plurality of resources) configured by a network device (Chae: paragraph 0085 & Fig. 6, i.e. eNB) for performing sidelink communication via the transceiver (Chae: paragraph 0085 & Fig. 6, sidelink transmissions); and
perform the sidelink communication with the third terminal device (Chae: paragraph 0085 & Fig. 6, another vehicle) using a resource in the first transmission resource set (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission based on the plurality of allocated and/or selected resources), 
wherein the capability information of the first terminal is used for representing a bandwidth range supported by the first terminal device (Chae: paragraph 0059, varying bandwidth capabilities of respective UE), and the capability information of the third terminal device is used for representing a bandwidth range supported by the third terminal device (Chae: paragraph 0059, varying bandwidth capabilities of respective UE (i.e. UE operates in a partial bandwidth rather than the entire bandwidth of the wideband carrier)).
Chae fails to explicitly teach reporting the capability information of the first and  third device and receiving the capability of the third terminal device through a fourth sidelink channel as in the remaining limitation(s).  However, Baghel from an analogous art similarly teaches report (Baghel: paragraphs 0110-0112 & Fig. 5, capability message broadcasted by a first UE) capability information of the first terminal device (Baghel: paragraph 0110 & Fig. 5, capability message includes user equipment capability information associated with the first UE) and capability information of a third terminal device (Baghel: paragraph 0112 & & Fig. 5, capability message further includes capability information of a group of UEs) to a network device via a transceiver (Baghel: paragraph 0110 & Fig. 5, transmitting capability message to base station); and
receive the capability information of the third terminal device from the third terminal device (Baghel: paragraph 0112 & & Fig. 5, said capability of the group of UEs) through a fourth sidelink channel via the transceiver (Baghel: paragraph 0114 & Figs. 4-5, second UE may broadcast a capability message to the first UE when outside of a communication coverage of a base station (i.e. in sidelink communication with the first UE)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to include a UE reporting capability of itself and another UE though a sidelink channel as taught by Baghel so as to allow terminal devices of multiple capabilities to work normally within a (New Radio) network.    

Regarding Claim 15, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the fourth sidelink channel comprises a physical sidelink shared channel (PSSCH) (Baghel: paragraph 0099, sidelink carriers may include a physical sidelink shared channel (PSSCH)).  Examiner recites same reasoning to combine as presented in rejected claim 13.  

Regarding Claim 16, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the processor is further configured to report the capability information of the first terminal device and the capability information of the third terminal device via the transceiver using radio resource control (RRC) signaling (Baghel: paragraph 0119, higher-layer signaling to the UEs, thus teaching RRC signaling).  Examiner recites same reasoning to combine as presented in rejected claim 13.  

Regarding Claim 17, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the processor is further configured to receive, via the transceiver, RRC signaling or a downlink control channel sent by the network device (Chae: paragraph 0038, RRC connection between the UE and the BS), and determine the first transmission resource set based on the received RRC signaling or downlink control channel (Chae: paragraph 0056, resources indicated by RRC signaling from BS).

Regarding Claim 19, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the first transmission resource set is located within a bandwidth range supported by the first terminal device (Chae: paragraphs 0059-0060, BS set resources based on capabilities for maximum bandwidth of each UE).

Regarding Claim 20, Chae teaches A network device (Chae: paragraph 0085 & Fig. 6, i.e. eNB), comprising: 
a processor (Chae: paragraph 0143 & Fig. 11, processor);
a memory (Chae: paragraph 0143 & Fig. 11, memory); and 
a transceiver (Chae: paragraph 0143 & Fig. 11, RF unit),
wherein the memory is used to store a computer program, and the processor is used to call and run the computer program stored in the memory (Chae: paragraph 0151, software code stored in the memory unit and executed by the processor) to:
send first information (Chae: paragraphs 0085, 0122 and Figs. 6 &10, allocate a plurality of resources) to a first terminal device (Chae: paragraphs 0085, 0122 & Fig. 6, UE or first vehicle) based on the capability information of the first terminal device (Chae: paragraph 0038, cell associated with radio resources are formed according to the capabilities of the UE) and the capability information of a third terminal device via the transceiver (Chae: paragraphs 0059-0060, capabilities for bandwidth according to respective UE; see also paragraph 0085 & Fig. 6, another vehicle), the first information indicating a first transmission resource set for the first terminal device to perform sidelink communication (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission based on the plurality of allocated and/or selected resources), 
wherein capability information of the first terminal is used for representing a bandwidth range supported by the first terminal device (Chae: paragraph 0059, varying bandwidth capabilities of respective UE), and the capability information of the third terminal device is used for representing a bandwidth range supported by the third terminal device (Chae: paragraph 0059, varying bandwidth capabilities of respective UE (i.e. UE operates in a partial bandwidth rather than the entire bandwidth of the wideband carrier)).
Chae fails to explicitly teach acquiring the capability information of the first and  third device and receiving the capability of the third terminal device through a fourth sidelink channel as in the remaining limitation(s).  However, Baghel from an analogous art similarly teaches acquire capability information of a first terminal device (Baghel: paragraph 0110 & Fig. 5, capability message includes user equipment capability information associated with the first UE) and capability information of a third terminal device (Baghel: paragraph 0112 & & Fig. 5, capability message further includes capability information of a group of UEs) from the first terminal device (Baghel: paragraphs 0110-0112 & Fig. 5, capability message broadcasted by a first UE), 
wherein the first terminal device (Baghel: paragraph 0110 & Fig. 5, said first UE) receives the capability information of the third terminal device from the third terminal device (Baghel: paragraph 0112 & & Fig. 5, said capability of the group of UEs) through a fourth sidelink channel (Baghel: paragraph 0114 & Figs. 4-5, second UE may broadcast a capability message to the first UE when outside of a communication coverage of a base station (i.e. in sidelink communication with the first UE)). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to include a UE reporting capability of itself and another UE though a sidelink channel as taught by Baghel so as to allow terminal devices of multiple capabilities to work normally within a (New Radio) network.

Regarding Claim 21, Chae-Baghel teaches the respective claim(s) as presented above and further suggests acquire the capability information of the first terminal device and the capability information of the third terminal device via the transceiver from radio resource control (RRC) signaling sent by the first terminal device (Baghel: paragraph 0110, capability message may be broadcasted as a radio resource control (RRC) message).  Examiner recites same reasoning to combine as presented in rejected claim 20.  

Regarding Claim 22, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the processor is further configured to send the first information to the first terminal device through RRC signaling or a downlink control channel via the transceiver (Chae: paragraph 0056, resources indicated by RRC signaling from BS).

Regarding Claim 24, Chae-Baghel teaches the respective claim(s) as presented above and further suggests wherein the first transmission resource set is located within a bandwidth range supported by the first terminal device (Chae: paragraphs 0059-0060, BS set resources based on capabilities for maximum bandwidth of each UE).

Response to Arguments
Applicant’s arguments regarding claims 1, 8, 13 and 20:
a) Chae-Baghel alone or in combination fails to teach or suggest the UE broadcasts the bandwidth ranges supported by the UE and the group of other UEs and that the base station configures the resources based on the received bandwidth ranges (remarks, pages 10-11). 
b) Chae-Baghel alone or in combination fails to teach or suggest receiving capability information through a (fourth) sidelink channel (remarks, page 11).

Examiner’s response:
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
Regarding argument a), after review of the prior arts, Chae additionally teaches allocated resources or cells associated with radio resource are formed according to the capabilities of a UE (Chae: paragraph 0038) and further teaches each UE indicates varying bandwidth capabilities in order to operate in a partial bandwidth (BWP) of a wideband carrier (Chae: paragraph 0059).  Examiner notes since Chae teaches the base station allocates resources based on capabilities of each UEs and further assigns BWPs to each UE based on said bandwidth capabilities, Chae similarly teaches indicating capability information including bandwidth ranges supported by each UE to determine resources for sidelink communication.  
Regarding argument b), Baghel teaches a second UE may broadcast a capability message to the first UE when outside of a communication coverage of a base station (i.e. in sidelink communication with the first UE) (Baghel: paragraph 0114 & Figs. 4-5) thus teaching, in at least one embodiment, a first terminal receiving capability information of another (third) terminal through a (fourth) sidelink channel.
Therefore Examiner maintains the rejection of claims 1, 8, 13 and 20 and respective dependent claims as provided above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468